Citation Nr: 0944797	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-30 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to 
May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2007.  This matter was 
originally on appeal from rating decisions dated in December 
2004, April 2005, and November 2005 of the Department of 
Veterans Affairs (VA), Regional Offices (ROs) in Sioux Falls, 
South Dakota and Fargo, North Dakota.

In May 2007, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

The issue of entitlement to service connection for a right 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for bilateral ankle 
condition was denied by a May 2001 rating decision that was 
not appealed.

2.  Evidence submitted subsequent to the May 2001 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's bilateral hearing loss is not related to 
active service.

4.  The Veteran's tinnitus is not related to active service.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision which denied a claim for 
service connection for bilateral ankle condition is final. 38 
U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.  New and material evidence has been submitted since the 
May 2001 rating decision, and the claim of entitlement to 
service connection for a right ankle disability is reopened.  
38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Pursuant to the Board's August 2007 Remand, the Appeals 
Management Center (AMC)/RO obtained VA treatment records 
identified by the Veteran, readjudicated the Veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
August 2007 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for right ankle disability, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  

With respect to the service connection issues, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  Letters dated in March 2006 and October 2007 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  Together, the letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records and VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran has identified no 
private treatment records that he wished to have VA obtain on 
his behalf.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA audio examinations in January 
2005 and July 2005.  38 C.F.R. § 3.159(c)(4).  Both VA 
examiners addressed the etiology of the Veteran's current 
hearing loss and tinnitus in conjunction with a review of the 
claims file and physical examination of and interview with 
the Veteran.  The January 2005 and July 2005 VA examination 
reports are thorough; thus these examinations are adequate 
upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



New and Material Evidence

In a decision dated in May 2001, the RO denied the Veteran's 
claim for service connection for bilateral ankle condition.  
The Veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C. § 
7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  
Thus, the May 2001 decision is final.  

The Veteran's application to reopen his claim of service 
connection for bilateral ankle disability was received in 
December 2004.  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an April 2005 rating decision, the RO 
appears to have declined to reopen the Veteran's claim of 
entitlement to service connection for bilateral ankle 
condition.  By a November 2005 rating decision, the RO 
reopened the Veteran's claim for bilateral ankle condition 
but denied the claim on the merits.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claims.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The May 2001 rating decision denied service connection for 
bilateral ankle condition as there was no medical evidence of 
a bilateral ankle condition during service.  The Board notes 
at this point that the issue on appeal is whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a right ankle disability and not a 
bilateral ankle disability as service connection for a left 
ankle disability was reopened and granted in a Hearing 
Officer Decision dated in August 2006. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for a current disability 
on the basis of a presumption under the law that certain 
chronic diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a).  Alternatively, when a 
chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology.  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

New evidence received since the May 2001 rating decision 
includes various VA treatment records and personal hearing 
testimony from the Veteran.  

In regard to the evidence submitted since the May 2001 rating 
decision, the Board finds that most of the newly submitted 
evidence is neither cumulative nor redundant.  At the May 
2007 travel board hearing, the Veteran testified that he had 
reinjured his right ankle playing basketball in the service, 
that he noticed problems with his ankles when he was jumping 
out of a helicopter with a full pack and an M14 and first 
started going to sick call.  Further, a November 2007 primary 
care attending note related bilateral ankle pain to bilateral 
injuries during military service.  This new medical evidence 
is presumed credible for the purposes of reopening the 
Veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Thus, the new evidence submitted since the May 2001 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
the evidence received subsequent to May 2001 rating decision 
is new and material and serves to reopen the claim.  To this 
extent only the appeal is granted.  

Service Connection

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. 
App. 137 (1992).

The first question that must be addressed, therefore, is 
whether incurrence of chronic bilateral hearing loss or 
tinnitus is factually shown during service.  The Board 
concludes it was not.  The Veteran's service treatment 
records indicate that he presented in August 1967 with otitis 
externa and complaints of decreased hearing on the left.  

Despite the August 1967 complaint of decreased hearing, the 
Board cannot conclude a "chronic" condition was incurred 
during service.  Treatment for a disorder in service cannot 
be considered treatment for a chronic disorder unless there 
is some indication that a chronic disorder exists.  There are 
no other complaints of hearing impairment in the service 
treatment records, and the Veteran's hearing before 
separation in October 1969 was normal.  On the Report of 
Medical History completed by the Veteran in conjunction with 
the October 1969 separation physical, the Veteran denied ever 
having hearing loss.    

As noted above, service connection may also be established 
for a current disability on the basis of a presumption under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1112, 1131 
and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  
Sensorineural hearing loss can be service-connected on such a 
basis.  However, the first showing of this condition was not 
until January 2005, more than thirty years after the 
appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  The Veteran reported at the January 2005 VA 
examination that he began to recognize difficulty with his 
hearing for five to ten years and tinnitus since his time in 
service.  However, at the July 2005 VA examination, the 
Veteran reported hearing loss and ringing in both ears since 
his time in service.    

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current hearing loss and tinnitus is related 
to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he engaged in 
certain activities in service and currently experiences 
certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous 
evidence is for consideration in determining credibility.  In 
this regard, the Board notes that the record is absent any 
objective evidence of hearing loss or evidence of tinnitus 
more than thirty years after service.  As such, the Board 
finds that any assertions by the Veteran as to the continuity 
of symptomatology of his hearing loss and tinnitus since 
service to be less than credible.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has bilateral hearing loss and tinnitus.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

However, no medical professional has ever related either of 
these conditions to the Veteran's military service.  The 
January 2005 VA examiner opined that the Veteran's current 
mild hearing loss and subjective tinnitus was less than 
likely than not related to military noise exposure.  The 
examiner noted that she based her opinion on the Veteran's 
service medical records which indicated that the Veteran had 
hearing sensitivity well within normal limits at the time of 
enlistment and discharge from active duty.  The examiner 
noted that no complaints of tinnitus at the time of service 
were noted in the service medical records and the Veteran 
stated that he had only recently, in the last five to ten 
years, recognized some difficulty hearing.

That same examiner conducted another examiner in July 2005.  
She noted that it continued to be her opinion that the 
Veteran's mild hearing loss and tinnitus was less than likely 
than not related to military noise exposure.
  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until more than 
thirty years after service.  

It is noteworthy that the Veteran filed a claim for 
compensation in April 2000 for bilateral ankle condition and 
seizures.  At that time he did not file a claim for service 
connection for hearing loss or tinnitus.  This is 
inconsistent with his assertion that he has suffered from 
hearing loss and tinnitus since service because it is 
reasonable to conclude that if he believed that he had 
hearing loss and tinnitus in 2000 that was related to 
service, he would have claimed service connection for it at 
that time.  

Thus, the record is absent objective evidence of hearing loss 
or tinnitus at discharge from service, evidence of hearing 
loss within a year following service, evidence of continuity 
of symptomatology, and competent, credible evidence of a 
nexus between service and hearing loss and/or tinnitus.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

The claim of service connection for a right ankle disability 
is reopened.  To this extent only the appeal with respect to 
this issue is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

As the Board has granted the Veteran's request to reopen his 
previously denied claim of service connection for a right 
ankle disability, a remand of the underlying service 
connection claim is necessary to accord the RO an opportunity 
to adjudicate the issue on a de novo basis.

The Board has reviewed the claims file, and determined that 
prior to adjudicating the Veteran's claim on the merits, 
another VA examination and medical opinion would assist in 
clarifying the nature and etiology of the appellant's claimed 
right ankle disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his right 
ankle disorder that is not evidenced by 
the current record.  If so, the Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.
 
2.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current right ankle 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify any and all right ankle 
disorders and provide an opinion as to 
whether it is at least as likely as not 
that any current right ankle disorder is 
related to the Veteran's active duty 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


